Case 1:20-cv-00598-JPH-DLP Document 13 Filed 08/25/20 Page 1 of 4 PageID #: 28




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

REGGIE THOMAS,                                           )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )      No. 1:20-cv-00598-JPH-DLP
                                                         )
BRIAN M. BABCZAK,                                        )
JOSH CAREY,                                              )
HAMILTON COUNTY JAIL,                                    )
                                                         )
                               Defendants.               )

                   Entry Screening Complaint and Directing Further Proceedings

        Plaintiff Reggie Thomas, an inmate at the Marion County Jail-2, has filed this lawsuit

against Carmel Police Officer Brian Babczak, Hamilton County Jail Commander Josh Carey, and

the Jail itself.

                                            I. Screening Standard

        Because the plaintiff is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an

obligation under 28 U.S.C. § 1915A(a) to screen his complaint before service on the defendants.

Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of the

complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. In determining whether the complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To

survive dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when

                                                     1
Case 1:20-cv-00598-JPH-DLP Document 13 Filed 08/25/20 Page 2 of 4 PageID #: 29




        the plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

                                        II. The Complaint

        Mr. Thomas alleges that Officer Babczak and Josh Carey violated his Fourth Amendment

rights by strip searching him without probable cause on February 21, 2019, at 12:45 a.m., inside

the Jail's garage and in front of police and correctional officers. Mr. Thomas alleges that the strip

search was done by force while he was handcuffed. After being stripped naked, he was placed in

a cell, still handcuffed and naked for 20 minutes before clothing was provided. No contraband was

found. Mr. Thomas seeks money damages and wants the Jail to cease this practice.

                                    III. Discussion of Claims

        Applying the screening standard to the factual allegations in the complaint certain claims

are dismissed while other claims shall proceed as submitted.

        The claims against the Hamilton County Jail must be dismissed because the Jail is a non-

suable entity. Smith v. Knox County Jail, 666 F.3d 1037, 1040 (7th Cir. 2012) ("[T]he district court

was correct that, in listing the Knox County Jail as the sole defendant, Smith named a non-suable

entity.").

        The claim that Carmel Police Officer Brian Babczak and Hamilton County Jail

Commander Josh Carey are liable to the plaintiff for conducting an unconstitutional strip search

shall proceed as submitted. This claim is understood to be brought pursuant to the Fourth and/or

Fourteenth Amendments. See Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015).
Case 1:20-cv-00598-JPH-DLP Document 13 Filed 08/25/20 Page 3 of 4 PageID #: 30




       This summary of claims includes the only viable claims identified by the Court. All other

claims have been dismissed. If the plaintiff believes that additional claims were alleged in the

complaint, but not identified by the Court, he shall have through September 28, 2020, in

which to identify those claims.

       The clerk is directed to terminate the Hamilton County Jail as a defendant on the docket.

                                    IV. Service of Process

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendants

Carmel Police Officer Brian Babczak and Hamilton County Jail Commander Josh Carey in the

manner specified by Rule 4(d). Process shall consist of the complaint filed on February 21, 2020,

dkt [1], applicable forms (Notice of Lawsuit and Request for Waiver of Service of Summons and

Waiver of Service of Summons), and this Entry.

SO ORDERED.
Date: 8/25/2020




Distribution:

REGGIE THOMAS
730 E. Washington Street
Indianapolis, IN 46204
Case 1:20-cv-00598-JPH-DLP Document 13 Filed 08/25/20 Page 4 of 4 PageID #: 31




Officer Brian Babczak
Carmel Police Department
3 Civic Square
Carmel, IN 46032

Captain Josh Carey – Jail Commander
Hamilton County Jail
18102 Cumberland Road
Noblesville, IN 46060
